SCRUGGS, Retired Circuit Judge.
Firestone sued Mr. McGee upon an account. After a non-jury trial the circuit judge made a detailed finding of fact and rendered judgment for Firestone. Mr. McGee appeals and argues the insufficiency of the evidence. We have diligently studied all of the testimony. It was supportive of the express findings and judgment of the trial court. On appeal, we presume to be correct a judgment of the circuit court which is entered after an ore tenus trial, and we are not permitted to disturb its findings unless they are palpably wrong, without supportive evidence, or manifestly unjust. Gertz v. Allen, Ala., 376 So.2d 695 (1979). The judgment was not wrong nor unjust and is upheld by the evidence.
The appellant further raises an objection to a witness being allowed to testify as to business records. The exhibits were sufficiently authenticated to be admitted into evidence. Gamble, McElroy’s Alabama Evidence § 254.01(3) (3d ed. 1977); ARCP, Rule 44(h).
We have carefully considered all of the issues raised on appeal and find no error. We affirm.
The foregoing opinion was prepared by retired circuit judge Edward N. Scruggs while serving on active duty status as a judge of this court under the provisions of § 12-18-10(e) of the Code of Alabama 1975. His opinion is hereby adopted as that of the court.
AFFIRMED.
All the Judges concur.